Reasons for Allowance
	Claims 1-111, 120 and 122 are cancelled.
	Claims 112-119, 121 and 123-130 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses “A) generating a multi-level aggregate digital data structure representative of the second image, the multi-level aggregate digital data structure comprising digital data representations at different resolutions: B) selecting a first image feature from the first image: C) searching for a corresponding element within the second image, utilizing a selected search method, the corresponding element having correspondence with the selected image feature from the first image: D) based on results of the search, recording correspondence information relating to correspondence between the selected image feature and the corresponding element; and E) iteratively executing the selecting (B), the searching (C) and the recording (D), using other selected image features from the first image, to construct a digital map of correspondences for the selected image features from the first image, thereby to determine stereo image disparity between the first image and the second image: wherein the selected search method comprises: (i) comparing a relatively lower resolution digital data representation of the first selected image feature against a relatively lower resolution digital data representation of a first selected subset of a selected search domain in the multi-level aggregate data structure, the comparing comprising computation of a minimum difference value and a maximum difference value; (ii) iteratively executing the comparing (i) against other subsets of the selected search domain; (iii) identifying a threshold difference value based on maximum difference values from 2the comparisons against subsets of the selected search domain; and (iv) rejecting subsets for which the comparison results in minimum difference values that exceed the identified threshold difference value”.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665